Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport September 25th 1780
                        
                        With the greatest impatience, I wait till I hear from Your Excellency, I hope that your army will have seen
                            you returned in good health.
                        At my return here, I found that our fleet had been warmly alarmed at Sir George Rodney’s arrival; which has
                            produced good effect in making them add to their precautions in fortifying the Islands and considerably bettering the
                            batteries on them, But one thing displeases me lest Your Excellency should find fault with it, and it is that General
                            Heath has been desired to countermand General Green’s regiment which was only at Greenwich, that it might take its former
                            Station in this Island, which covers a Landing place very practicable; about 3. miles on the right of the place where the
                            fleet is imbossed; with all those means, Our sea captains are quiet, and seem now to have the greatest trust in their
                            position. I beg of Your Excellency to write me if you approve of that regiment’s staying here till we see where the Enemy
                            intends to go. I am very much afraid lest, we be again absolutely obliged to act on the defensive part till next spring. I
                            am Led in that opinion by the following extract of a Letter I have found here, coming from The Commanding officer at St
                            Domingo. "The day before Mr De Guichen’s Departure for Europa, an American Ship arrived here,
                            who told that you was blocked up by superior forces; I brought him a board the Admiral and did all my eandeavours to
                            persuade him that nothing would finish his glorious campaign so well, as to come to deliver you. he set sail The next Day
                            without telling me what he would do, or what he intended to do." You Excellency may well believe that I keep this
                            Intelligence very secret. I am with respect, Sir, Your Excellency’s Most obedient humble servant
                        
                            le Cte de Rochambeau
                        
                        
                            P.S. Mr De Guichen has left nine men of war at St Domingo.
                        

                    